OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The hospital’s contention that the arbitrator exceeded his authority when he directed the hospital to restore the laundry must be rejected since the arbitration clause does not expressly or by reference limit the arbitrator’s authority in the manner urged by the hospital (Matter of Silverman [Benmor Coats], 61 NY2d 299). We note that the rule stated in the Silverman case, which involved commercial *635arbitration, has recently been applied to labor disputes in the public sector (Matter of Board of Educ. v Dover-Wing-dale Teachers’ Assn., 61 NY2d 913). There is no reason why it should not apply to this private sector arbitration (cf. Matter of Acting Supt. of Schools [United Liverpool Faculty Assn.], 42 NY2d 509, 512-514).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.